Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 and 27 are allowed and remembered as claims 1-26. The original Claim 26 has been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth C. Winterton on March 12, 2021.
The application has been amended as follows: 
IN THE CLAIM
As per claim 10, please replace the claim dependency from “claim 10” to –claim 9--.
As per claim 9, please replace the claim dependency from “claim 1” to –claim 8--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and corresponding claim 27, 
receiving, at said interrogation device said signals indicating measured signal strength; determining, from the received signals indicating measured signal strengths a circumferential location of said at least one wheel-mounted device with respect to a circumference of a respective wheel.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Lickfelt et al. (US 2011/0304442) shows a method and apparatus that recognizing tie sensor location.  Newly found Prior Art, Desai et al. (US 2009/0121858) shows the TPM sensors rotate with the rotating wheels that in turn cause the TPM transmissions to vary in signal strength relative to a rotational position of the specific vehicle wheel.  Watabe et al. (US 2013/0222128) and Utter et al. (US 2016/0075306) also show system and method of tire pressure detection.
receiving, at said interrogation device said signals indicating measured signal strength; determining, from the received signals indicating measured signal strengths a circumferential location of said at least one wheel-mounted device with respect to a circumference of a respective wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689